Citation Nr: 1514144	
Decision Date: 04/02/15    Archive Date: 04/09/15

DOCKET NO.  07-16 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware

THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for pain, muscle spasms, and chest contusion.

3.  Whether the Veteran's child may be recognized as a 'helpless child' on the basis of permanent incapacity for self-support prior to attaining the age of 18 for the purpose of entitlement to Department of Veterans Affairs (VA) benefits.

4.  Whether new and material evidence has been submitted to reopen a claim for an acquired psychiatric disability to include on a secondary basis. 

5.  Entitlement to an increased rating in excess of 40 percent for a right shoulder disability.

6.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to August 7, 2008.

7.  Whether new and material evidence has been submitted to reopen a service connection claim for a back disability.
ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1979 to July 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 1997 rating decision regarding new and material evidence to reopen a service connection claim for a back disability, a May 2008 rating decision concerning an increased rating for a right shoulder disability, and an September 2003 decision concerning service connection for diabetes mellitus, chronic pain, muscle spasms, and a chest contusion, whether new and material evidence has been submitted to reopen a claim for an acquired psychiatric disability to include on a secondary basis, and TDIU, which was subsequently granted from August 7, 2008.  These decisions were the product of the Wilmington, Delaware Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Board notes that the Veteran also has another appeal addressing the issue of entitlement to Chapter 31 vocational rehabilitation benefits. This issue will be addressed in a separate decision, and a video conference on this issue has been scheduled for April 17, 2015, with another Veterans Law Judge.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

Regrettably, a remand is necessary for further evidentiary development of the Veteran's appeals to ensure that due process has been completed.  The Veteran requested a hearing before the Board. In August 2014, the RO sent the Veteran notice of his video-conference hearing scheduled.  This notice was mailed to the Veteran's residential address.  However, the Veteran was an inpatient at the Wilmington VA Medical Center at this time, and did not receive this notification.  Additionally, in October 2014, the Board notes that the Wilmington RO issued an October 2014 rating decision proposing to find the Veteran incompetent.

The Board finds that before adjudication can continue the AOJ needs to complete its determination on the Veteran's competency, and if the Veteran is found to be incompetent, the appointed guardian should have the opportunity to determine if the Veteran's should be represented in his current appeals.  Once the questions of  incompetency and representation are resolved, if the Veteran is found incompetent, the AOJ should send the Veteran's representative/guardian correspondence offering to reschedule the Veteran's hearing and/or provide an opportunity to clarify whether he wants to purse any of his appeals.  If the Veteran is found competent, he should be given the opportunity to appoint new representation, clarify if he wants to pursue the appeals, and/or reschedule a video conference hearing before the Board. 

Accordingly, the case is REMANDED for the following actions:

1.  Before adjudication of the current appeals before the Board can continue, the AOJ should make a determination on the Veteran's competency as proposed in the October 2014 rating decision.

(A). If and only if, the Veteran is found to be INCOMPETENT, the appointed guardian should be notified and have the opportunity to determine if the Veteran's should be represented in his current appeals.

Once the question of representation is resolved, the AOJ should send the Veteran's representative or his guardian notification providing an opportunity to clarify if the Veteran wants to purse any of his appeals, and whether he wants to reschedule the video conference hearing.

(B).  If an only if the Veteran is found to be COMPETENT he should be notified and provided the opportunity to appoint new representation, clarify if he wants to pursue the appeals, and/or provided an opportunity to reschedule a video conference hearing before the Board.

2.  After completing the requested actions and any additional notification and/or development deemed warranted, readjudicate any issues which are still on appeal.  If the benefits sought on appeal are not granted, the Veteran and his representative, if selected, must be furnished a supplemental statement of the case and afforded the appropriate time period for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).    


_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



